Citation Nr: 1421531	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-18 401A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System associated with the VA Medical Center (VAMC) in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from January 27, to February 1, 2011, at Baptist Medical Center.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision issued by the Veterans Affairs North Florida/South Georgia Veterans Health System.

The Veteran testified at a Board hearing in August 2012.  This transcript has been associated with the claims file.

 
FINDINGS OF FACT

1.  The evidence of record demonstrates that the treatment provided by Baptist Medical Center from January 27, to February 1, 2011, constituted a medical emergency of such a nature that a prudent layperson would believe that delay would have been hazardous to life or health.

2.  There is no evidence of record to demonstrate that the Veteran was insured under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment at the time of the treatment in question.

3.  A VA facility was not feasibly available for the Veteran's emergent care and treatment and the Veteran did not procure private treatment in preference to VA treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred from January 27, to February 1, 2011, at Baptist Medical Center have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-100 8 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The facts of this case may be briefly summarized.  The Veteran is shown to be an active VA health-care participant.  His service connected conditions consist of major depressive disorder and acquired immune deficiency syndrome.  

According to hearing testimony presented in August 2012, the Veteran experienced a flare-up of symptoms of rectal bleeding and pain on January 27, 2011, for which he went to the VAMC in Jacksonville, FL.  He explained that he had previously been enrolled for VA treatment in Georgia, and had recently (about a month previously) moved to Florida, but had not enrolled for VA care in that state.  Though in pain, he attempted to enroll and be seen on that date, but was told by VA personnel that the VAMC in Jacksonville, FL was not a walk in clinic, and that he would need to get an appointment after going through orientation.  He stated that VA personnel had advised him that if he had a medical emergency, he should go to a local hospital and call VA to put this information on file.  The Veteran explained that his symptoms of pain and bleeding were severe and that he was feeling weak and light-headed, so he drove himself to Baptist Medical Center (about 10 minutes away), and called VA to advise them of this (p. 6 hearing transcript).  

Records and reports from the Baptist Medical Center reveal that the Veteran presented to the emergency room on January 27, 2011 at 1:30 PM, with chief complaints of rectal bleeding and pain, described as severe.  The Veteran reported that his symptoms began 3 to 4 weeks previously.  A CT scan revealed a rectal mass/abscess, and lower GI bleeding was also found.  The Veteran was admitted for hospitalization and testing, in stable condition.  A discharge summary report indicates that a colonoscopy was normal and that biopsy of the rectal mass was also normal.  The Veteran was discharged home with a treatment regimen of antibiotics. 

In decisions issued in March and May 2011, the Veteran, Baptist Medical Center, and other private sources which provided associated treatment for the Veteran from January 27 to February 1, 2011, were advised that payment or reimbursement of costs associated with this private medical treatment were disapproved.  In this regard, VA reasoned that a VA facility was available for care.  

In a Statement of the Case issued in June 2011, it was also determined that that payment or reimbursement of costs associated with this private medical treatment were disapproved.  Again, VA reasoned that a VA facility was available for care, noting that the Veteran had a 4 week history of symptoms and should have had ample time to get medical assistance through VA.  It was concluded that VA facilities were available during the 4 week period that the Veteran was symptomatic. 

Analysis

The Veteran seeks payment or reimbursement of unauthorized medical services in connection with treatment provided at Baptist Medical Center from January 27, to February 1, 2011.  A Veteran may obtain reimbursement for medical expenses rendered at a non-VA facility under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.  As the care and services at issue was not for an adjudicated service-connected disability, or a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, and since the Veteran does not have a total disability, permanent in nature, the provisions of 38 U.S.C.A. § 1728 are not for application  

The criteria set forth in 38 U.S.C.A. § 1725 provide general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility for those veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment, and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2013). 

"Emergency treatment" under the statute is defined as medical care or services furnished when (A) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) only until such time as the veteran can be transferred safely to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1). 

The implementing regulation, 38 C.F.R. § 17.1002, states that emergency services exist where treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 

As a reference point, an emergency is also defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action." Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citations omitted). 

An example of when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable is when a veteran is brought to a hospital in an ambulance and the ambulance personnel determines that the nearest available appropriate level of care is at a non-VA medical center.  See 38 C.F.R. § 17.1002(c). 

In order to obtain reimbursement for non-VA emergency services furnished to a veteran for non-service-connected conditions, all of the criteria in § 1725 and its implementing regulations must be satisfied.  See 38 C.F.R. §§ 17.100-17.1008. 

Additionally, regulations provide that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130. 

As an initial matter, the Veteran is currently an active VA health-care participant, and was at the time of the 2011 treatment at issue. 

Considering the remainder of the provisions under 38 U.S.C.A. § 1725, as to whether a medical emergency existed, the Board observes that the regulation indicates that an emergency exists if a prudent layperson would have reasonably expected that delay in treatment would have been hazardous to life or health.  Here, while the Veteran was noted to have experienced some symptoms of rectal pain and bleeding during the 3 to 4 weeks prior to January 27, 2011, it was not until that date that his symptoms and pain became severe.  Further, on that day his symptoms were accompanied by increased heart rate, dizziness, and weakness (p. 21 hearing transcript).  The Board finds the aforementioned account competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds that a prudent layperson would have believed that a delay in seeking treatment would have been hazardous to his or her health and that the private treatment at issue was emergent regardless of the fact that ultimately, the Veteran was diagnosed with a non-life threatening problem. 

With respect to the issue of whether VA facilities were feasibly available, the evidence reflects that the Veteran initially appeared at a VA facility (Jacksonville VAMC) on January 27, 2011, but was refused treatment, as he did not have an appointment and apparently had not been properly enrolled at that facility.  He was instructed by VA personnel at that time to seek treatment at the nearest private facility and to advise VA of this, which he did.  

At the 2012 Board hearing, the Veteran presented evidence relating to the proximity of other VA medical facilities from Jacksonville, FL (accompanied by a waiver).  This evidence indicates that the VAMC in Gainesville FL was approximately 85 miles from Jacksonville, and would take 1 hour and 41 minutes to reach.  The evidence also showed that a VA medical facility in Lake City, FL was approximately 77 miles from Jacksonville, and would take 1 hour and 19 minutes to reach.  In his hearing testimony, the Veteran stated that the Baptist Medical Center was 10 minutes away.  

In light of the inaccessibility of care through the VAMC in Jacksonville, FL; or a VA emergency room (the nearest of which was apparently more than an hour from the Veteran's location); in contrast to the distance from the Baptist Medical Center, which was substantially closer to the Veteran's location, the Board finds that a VA medical facility was not feasibly available for the emergent needs of the Veteran from January 27 to February 1, 2011, and that an attempt to drive to a VA medical facility beforehand would not have been reasonable. 

Reimbursement under 38 U.S.C.A. § 1725 also requires that the Veteran have no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment, there is no evidence to demonstrate that the Veteran was covered under any healthcare contract at the time of treatment in question.  No coverage was shown by any evidence in the file, including the Veteran's own testimony to the effect that he had none in conjunction with the time of the treatment at issue.  Accordingly, the Veteran's claim is not barred under this clause per 38 U.S.C.A. § 1725.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the requirements for payment or reimbursement for unauthorized medical treatment furnished from January 27, to February 1, 2011, at Baptist Medical Center, have been met.

As this claim is granted in full, any potential error in VA's duty to notify or assist the Veteran, or in the conduct of the August 2012 Board hearing, would not be prejudicial to the Veteran and need not be discussed.

ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred from January 27, to February 1, 2011, at Baptist Medical Center is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


